DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Election/Restrictions
Since applicants’ amendment has overcome all previously applied prior art references, the Examiner has rejoined and examined all withdrawn species set forth in the Restriction requirement mailed 6/25/2021.

Specification
The disclosure is objected to because of the following informalities:
At [0068] and [0141], the groups “juryroindolyl” and “cairolyl” are not recognized chemical substituents and appear to be a typo in katakana and/or a mistranslation from the original Japanese.  
Appropriate correction is required.


Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, the groups “juryroindolyl” and “cairolyl” are not recognized chemical substituents and appear to be a typo in katakana and/or a mistranslation from the original Japanese
Appropriate correction is required.


Allowable Subject Matter
Claims 1, 5, 6, 8, 9 and 12 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a reversible recording medium or an exterior member including a reversible recording medium having a recording layer comprising a photothermal conversion material with the specific materials claimed in a mixture with three types of microcapsules comprising different coloring compounds and color developing/quenching agents that correspond to the respective coloring compounds, and wherein the color developing/quenching agents include at least one compound according to general formula (1) in combination with the rest of the limitations claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, filed 7/25/2022, with respect to the rejections over Kurihara et al. have been fully considered and are persuasive.  The relevant rejections have been withdrawn. 


Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see the specification and claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gerard Higgins/Primary Examiner, Art Unit 1759